In an action, inter alia, to recover damages for conversion, the defendant appeals from a judgment of the Supreme Court, Nassau County (Woodward, J.), dated February 24, 2005, which, upon a jury verdict, and upon the denial of that branch of his motion pursuant to CPLR 4404 (a) which was to set aside the verdict and dismiss the complaint, is in favor of the plaintiff Djavaheri Realty Corp., and against him in the sum of $91,046.25.
Ordered that the judgment is reversed, on the law, with costs, that branch of the motion pursuant to CPLR 4404 (a) which was to set aside the verdict and dismiss the complaint is granted, and the complaint is dismissed.
Granting the plaintiff every favorable inference from the evidence submitted, there was no rational basis upon which a jury could have found that the defendant was not authorized to possess the money at issue, that the plaintiff demanded the return of the money, or that the defendant refused to return it (see Yanuck v Medlyn Assoc., 277 AD2d 223, 224 [2000]; Matter of White v City of Mount Vernon, 221 AD2d 345, 346 [1995]).
Accordingly, that branch of the defendant’s motion pursuant to CPLR 4404 (a) which was to set aside the verdict and dismiss the complaint should have been granted. Miller, J.E, Schmidt, Mastro and Lunn, JJ., concur.